Citation Nr: 1235492	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  09-05 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from June 1991 to August 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 RO rating decision that denied service connection for tinnitus.  The Veteran provided testimony at a personal hearing at the RO in March 2010.  

The Board notes that a January 2009 statement of the case identifies a February 2008 RO decision in which the RO denied service connection for tinnitus on a de novo basis, as the rating action on appeal in this matter.  The Board observes, however, that a prior August 2005 RO decision (noted above) that, in pertinent part, denied entitlement to service connection for tinnitus is not final.  In fact, the Veteran actually submitted a timely substantive appeal as to the issue of entitlement to service connection for tinnitus in August 2006.  See Rivera v. Shinseki, 654 F.3d 1377, 1381 (Fed. Cir. 2011) (38 U.S.C.A. § 7105(d)(3) does not prescribe a particular format for the Veteran's appeal or a particular degree of specificity that must be provided).  Thus, the August 2005 RO decision is not final and the Veteran's claim for entitlement to service connection for tinnitus has been pending since that time.  


FINDING OF FACT

The Veteran's current tinnitus is the result of exposure to acoustic trauma during his active service.  


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for tinnitus.  As this represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  Service connection for a "chronic disease," such as sensorineural hearing loss, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. At 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

The Veteran contends that he has tinnitus that is related to service.  He specifically maintains that he served in a field artillery unit for thirteen years and that he was exposed to numerous live fire exercises.  He states that he was always exposed to hazardous noises during his period of service.  The Veteran indicates that when he went to sick call, he was just told to wear ear plugs.  He maintains that he experienced tinnitus during service and that it has continued since his period of service.  

As noted above, the Veteran had active service from June 1991 to August 2004.  His DD Form 214 reflects that he had two years, five months, and two days of foreign service.  His occupational specialty was listed as a multiple launch rocket system crewmember for thirteen years and one month.  

The Veteran's service treatment records do not show complaints, findings, or diagnoses of tinnitus.  Such records do include audiological evaluation reports which contain notations that the Veteran was routinely exposed to hazardous noise.  

The first post-service evidence of tinnitus is in June 2005, less than a year after the Veteran's separation from service.  

A June 2005 VA audiological examination report notes that the Veteran's claims file was not reviewed.  The Veteran reported that he had military noise exposure while serving in a field artillery unit for over ten years.  It was noted that the Veteran had no active combat.  The Veteran indicated that he had civilian noise exposure from working in armed security at Fort Bragg in North Carolina.  He denied that he had any recreational noise exposure.  The examiner reported that the Veteran indicated that he had a gradual onset of tinnitus approximately one year earlier.  It was noted that the Veteran stated that the tinnitus would occur about three times a month and that it would last for three minutes per occurrence.  The diagnosis was hearing within normal limits, bilaterally.  

In a July 2005 addendum to the June 2005 audiological examination report, the examiner commented that it was unlikely that the Veteran's present tinnitus was due to his time in service because the frequency of the occurrences of his tinnitus were no greater than those found in the general population due to factors like anxiety, fatigue, aspirin, and other medications, etc.  

A May 2007 VA treatment entry indicates that the Veteran presented with complaints of occasional difficulty hearing conversations, as well as intermittent tinnitus.  The Veteran stated that he was employed at Fort Bragg in North Carolina as a security guard and that his tinnitus was worse following a day on the firing range.  The Veteran reported that he consistently used hearing protection devices on the job.  It was noted that the Veteran served in the Army for thirteen years in an artillery unit.  As to an assessment, it was noted that the Veteran was educated concerning communication strategies.  

An April 2008 treatment entry notes that the Veteran reported that he had been having some hearing difficulty since 2004 and that he had been having tinnitus since 2001 or 2002.  The Veteran indicated that the tinnitus used to occur one to two times a week for three to five hours each time, but that, presently, he had tinnitus lasting for up to four hours on a daily basis.  It was noted that the Veteran was on active duty in the Army from 1991 to 2004 and that he presently worked as gate guard at Fort Bragg in North Carolina.  The assessment included normal hearing, bilaterally.  

An April 2009 VA treatment report notes that the Veteran had a history of tinnitus, recurring, since getting out of the military.  The Veteran reported that he had military noise exposure while serving in the artillery from cannons, gunfire, Humvees, and tanks, etc.  The Veteran also indicated that he had civilian noise exposure as a gate guard at Fort Bragg in North Carolina due to part-time work on the firing range.  It was noted that the Veteran reported that he consistently used hearing protection devices.  An assessment was not specifically provided at that time.  

An August 2010 VA audiological examination report indicates that the Veteran's claims file was reviewed.  The Veteran reported that he served in a field artillery unit during his period of service and that he had noise exposure from cannons, gunfire, and weapons fire.  He also stated that he had occupational noise exposure as a security guard from tractor trailers, traffic, and firing ranges.  It was noted that recreational noise exposure was unremarkable.  The Veteran indicated that he had tinnitus that began in 2006.  He stated that his tinnitus had progressively worsened since that time.  The examiner reported that the audiological results indicated clinically normal hearing, bilaterally.  The examiner commented that the cause of the Veteran's tinnitus was unknown and that he could not resolve the issue of the etiology of the Veteran's tinnitus without resort to mere speculation.  

In evaluating the probative value of competent medical evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the Board.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  See Owens v.  Brown, 7 Vet. App. 429, 433 (1995).  

The Board observes that the June 2005 VA audiological examination report notes that the Veteran's claims file was not reviewed.  At that time, the Veteran reported that he had military noise exposure while serving in a field artillery unit for over ten years, as well as civilian noise exposure due to working in armed security at Fort Bragg in North Carolina.  The examiner reported that the Veteran indicated that he had a gradual onset of tinnitus approximately one year earlier and that he stated that the tinnitus would occur about three times a month and would last for three minutes.  In a July 2005 addendum to the June 2005 audiological examination report, the examiner commented that it was unlikely that the Veteran's present tinnitus was due to his time in service because the frequency of the occurrences of his tinnitus were no greater than those found in the general population due to factors like anxiety, fatigue, aspirin, and other medications, etc.  

The Board observes that June 2005 VA audiological examination report specifically notes that the Veteran's claims file was not reviewed.  Additionally, there is also no indication that the examiner reviewed the Veteran's claims file in providing his July 2005 addendum opinion that it was unlikely that the Veteran's present tinnitus was due to his time in service.  Although claims folder review is not necessary, the probative value of a medical opinion is based on its reasoning and its predicate in the record so that the opinion is fully informed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, the Board observes that the examiner did not specifically address the Veteran's report that he had tinnitus in service and that he had tinnitus since service.  The Board notes that the Veteran is competent to report that he had ringing in the ears in service and ringing in the ears since service, which he has alleged in this matter.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Thus, the Board finds that the opinion provided by the examiner pursuant to the June 2005 VA audiological examination, with July 2005 addendum, is of little probative value in this matter.  

The Board also observes that the August 2010 VA audiological examination report notes that the Veteran's claims file was reviewed.  The Veteran reported that he served in a field artillery unit during his period of service and that he had noise exposure from cannons, gunfire, and weapons fire.  He also stated that he had occupational noise exposure as a security guard from tractor trailers, traffic, and firing ranges.  The Veteran indicated that he had tinnitus that began in 2006 and that it had progressively worsened since that time.  The examiner commented that the cause of the Veteran's tinnitus was unknown and that he could not resolve the issue of the etiology of the Veteran's tinnitus without resort to mere speculation.  The Board notes that the VA examiner did not address prior reports by the Veteran that he had tinnitus during service and since service.  See Davidson.  The Board observes that the Veteran apparently indicted that his tinnitus began in 2006, which is subsequent to his period of service, at the time of the August 2010 VA audiological examination.  The examiner also commented that he could not resolve the issue of the etiology of the Veteran's tinnitus without resort to mere speculation. The Board notes that the examiner did not specifically provide a rationale for his conclusion that he could not address the etiology of the Veteran's tinnitus without resorting to mere speculation.  Consequently, the Board finds that the VA examiner's statements, as to the etiology of the Veteran's tinnitus, are also of less probative value in this matter.  

The Board observes that although the Veteran's service treatment records do not show treatment for tinnitus, they do contain notations that he was routinely exposed to hazardous noise.  The Board also notes that a June 2005 VA audiological examination report, less than a year after the Veteran's period of service, indicates that he reported tinnitus at that time.  Additionally, as noted above, the Veteran is competent to report in-service tinnitus, continuous tinnitus symptomatology since service, and current symptoms that form the basis for diagnosis of disability.  See Davidson.  Moreover, the Board finds that the Veteran's reports as to having tinnitus in service and since service are credible.  See also Jandreau v. Nicholson, 492 F.3d 1372 (2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

After considering all the evidence and resolving any doubt in the Veteran's favor, the Board finds that the Veteran has tinnitus that had their onset during a period of service.  Tinnitus was incurred in active service, warranting service connection.  The benefit-of-the-doubt rule (38 U.S.C.A. § 5107(b)) has been considered in making this decision.  


ORDER

Service connection for tinnitus is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


